Exhibit 10.1
 
[ex10i.jpg]
 

Principal Loan Date Maturity  Bank/App Loan No  Account Officer
$578,988.00
07-17-2013 07-17-2023 092 25802246290001473297   J2KX7
References in the shaded area are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.

                                                                              

Borrower:  CTD HOLDINGS, INC. (TIN: 59-3029743)     Lender:   REGIONS BANK  
 14120 NW 126TH TER   201 MILAN PARKWAY    ALACHUA, FL 32615   BIRMINGHAM, AL
35211        

 
THIS BUSINESS LOAN AGREEMENT dated July 17, 2013, is made and executed between
CTD HOLDINGS, INC. ("Borrower") and REGIONS BANK ("Lender") on the following
terms and conditions. Borrower has received prior commercial loans from Lender
or has applied to Lender for a commercial loan or loans or other financial
accommodations, including those which may be described on any exhibit or
schedule attached to this Agreement. Borrower understands and agrees that: (A)
in granting, renewing, or extending any Loan, Lender is relying upon Borrower's
representations, warranties, and agreements as set forth in this Agreement; (B)
the granting, renewing, or extending of any Loan by Lender at all times shall be
subject to Lender's sole judgment and discretion; and (C) all such Loans shall
be and remain subject to the terms and conditions of this Agreement,
 
TERM. This Agreement shall be effective as of July 17, 2013, and shall continue
in full force and effect until such time as all of Borrower's Loans in favor of
Lender have been paid in full, including principal, interest, costs, expenses,
attorneys' fees, and other tees and charges, or until July 17, 2023.
 
CONDITIONS PRECEDENT TO EACH ADVANCE. Lender's obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender's satisfaction of all of the conditions set forth in this
Agreement and in the Related Documents.
 
Loan Documents. Borrower shall provide to Lender the following documents for the
Loan: (1) the Note; (2) Security Agreements granting to Lender security
interests in the Collateral; (3) financing statements and all other documents
perfecting Lender's Security Interests; (4) evidence of insurance as required
below; (5) guaranties; (6) together with all such Related Documents as Lender
may require for the Loan; all in form and substance satisfactory to Lender and
Lender's counsel.
 
Borrower's Authorization. Borrower shall have provided in form and substance
satisfactory to Lender properly certified resolutions, duly authorizing the
execution and delivery of this Agreement, the Note and the Related Documents. In
addition. Borrower shall have provided such other resolutions, authorizations,
documents and instruments as Lender or its counsel, may require.
 
Payment of Fees and Expenses. Borrower shall have paid to Lender all fees,
charges, and other expenses which are then due and payable as specified in this
Agreement or any Related Document.
 
Representations and Warranties. The representations and warranties set forth in
this Agreement, in the Related Documents, and in any document or certificate
delivered to Lender under this Agreement are true and correct.
 
No Event of Default. There shall not exist at the time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Document.
 
REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists:
 
Organization. Borrower is a corporation for profit which is, and at all times
shall be, duly organized, validly existing, and in good standing under and by
virtue of the laws of the State of Florida. Borrower is duly authorized to
transact business in all other states in which Borrower is doing business,
having obtained all necessary filings, governmental licenses and approvals for
each state in which Borrower is doing business. Specifically, Borrower is, and
at all times shall be, duly qualified as a foreign corporation in all states in
which the failure to so qualify would have a material adverse effect on its
business or financial condition. Borrower has the full power and authority to
own its properties and to transact the business in which it is presently engaged
or presently proposes to engage. Borrower maintains an office at 14120 NW 126TH
TER, ALACHUA, FL 32615. Unless Borrower has designated otherwise in writing, the
principal office is the office at which Borrower keeps its books and records
including its records concerning the Collateral. Borrower will notify Lender
prior to any change in the location of Borrowers state or organization or any
change in Borrower's name. Borrower shall do all things necessary to preserve
and to keep in full force and effect its existence, rights and privileges, and
shall comply with all regulations, rules, ordinances, statutes, orders and
decrees of any governmental or quasi-governmental authority or court applicable
to Borrower and Borrower's business activities.
 
 
 

--------------------------------------------------------------------------------

 
 
BUSINESS LOAN AGREEMENT
Loan No: 25802246290001473297  (Continued) Page 2

--------------------------------------------------------------------------------

 
Assumed Business Names. Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by Borrower.
Excluding the name of Borrower, the following is a complete list of all assumed
business names under which Borrower does business: None.
 
Authorization. Borrower's execution, delivery, and performance of this Agreement
and all the Related Documents have been duly authorized by all necessary action
by Borrower and do not conflict with, result in a violation of, or constitute a
default under (1) any provision of (a) Borrower's articles of incorporation or
organization, or bylaws, or (b) any agreement or other instrument binding upon
Borrower or (2) any law, governmental regulation, court decree, or order
applicable to Borrower or to Borrower's properties.
 
Financial Information. Each of Borrower's financial statements supplied to
Lender truly and completely disclosed Borrower's financial condition as of the
date of the statement, and there has been no material adverse change in
Borrower's financial condition subsequent to the date of the most recent
financial statement supplied to Lender. Borrower has no material contingent
obligations except as disclosed in such financial statements.
 
Legal Effect. This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms.
 
Properties. Except as contemplated by this Agreement or as previously disclosed
in Borrower's financial statements or in writing to Lender and as accepted by
Lender, and except for property tax liens for taxes not presently due and
payable, Borrower owns and has good title to all of Borrower's properties free
and clear of all Security Interests, and has not executed any security documents
or financing statements relating to such properties. All of Borrower's
properties are titled in Borrower's legal name, and Borrower has not used or
filed a financing statement under any other name for at least the last five (5)
years.
 
Hazardous Substances. Except as disclosed to and acknowledged by Lender in
writing, Borrower represents and warrants that: (1) During the period of
Borrower's ownership of the Collateral, there has been no use, generation,
manufacture, storage, treatment, disposal, release or threatened release of any
Hazardous Substance by any person on, under, about or from any of the
Collateral. (2) Borrower has no knowledge of, or reason to believe that there
has been (a) any breach or violation at any Environmental Laws; (b) any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Collateral by
any prior owners or occupants of any of the Collateral; or (c) any actual or
threatened litigation or claims of any kind by any person relating to such
matters. (3) Neither Borrower nor any tenant, contractor, agent or other
authorized user of any of the Collateral shall use, generate, manufacture,
store, treat, dispose of or release any Hazardous Substance on, under, about or
from any of the Collateral; and any such activity shall be conducted in
compliance with all applicable federal, state, and local laws, regulations, and
ordinances, including without limitation all Environmental Laws. Borrower
authorizes Lender and its agents to enter upon the Collateral to make such
inspections and tests as Lender may deem appropriate to determine compliance of
the Collateral with this section of the Agreement. Any inspections or tests made
by Lender shall be at Borrower's expense and for Lender's purposes only and
shall not be construed to create any responsibility or liability on the part of
Lender to Borrower or to any other person. The representations and warranties
contained herein are based on Borrower's due diligence in investigating the
Collateral for hazardous waste and Hazardous Substances. Borrower hereby (1)
releases and waives any future claims against Lender for indemnity or
contribution in the event Borrower becomes liable for cleanup or other costs
under any such laws, and (2) agrees to indemnify, defend, and hold harmless
Lender against any and all claims, losses, liabilities, damages, penalties, and
expenses which Lender may directly or indirectly sustain or suffer resulting
from a breach of this section of the Agreement or as a consequence of any use,
generation, manufacture, storage, disposal, release or threatened release of a
hazardous waste or substance on the Collateral. The provisions of this section
of the Agreement, including the obligation to indemnify and defend, shall
survive the payment of the indebtedness and the termination, expiration or
satisfaction of this Agreement and shall not be affected by Lender's acquisition
of any interest in any of the Collateral, whether by foreclosure or otherwise.
 
Litigation and Claims. No litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against Borrower
is pending or threatened, and no other event has occurred which may materially
adversely affect Borrower's financial condition or properties, other than
litigation, claims, or other events, if any, that have been disclosed to and
acknowledged by Lender in writing.
 
Taxes. To the best of Borrower's knowledge, all of Borrower's tax returns and
reports that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently being or to be contested by Borrower in good faith in the ordinary
course of business and for which adequate reserves have been provided.
 
Lien Priority. Unless otherwise previously disclosed to Lender in writing,
Borrower has not entered into or granted any Security Agreements, or permitted
the filing or attachment of any Security Interests on or affecting any of the
Collateral directly or indirectly securing repayment of Borrower's Loan and
Note, that would be prior or that may in any way be superior to Lender's
Security Interests and rights in and to such Collateral.
 
Binding Effect. This Agreement, the Note, all Security Agreements (if any), and
all Related Documents are binding upon the signers thereof, as well as upon
their successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.
 
AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:
 
Notices of Claims and Litigation. Promptly inform Lender in writing of (1) all
material adverse changes in Borrower's financial condition, and (2) all existing
and all threatened litigation, claims, investigations, administrative
proceedings or similar actions affecting Borrower or any Guarantor which could
materially affect the financial condition of Borrower or the financial condition
of any Guarantor.
 
Financial Records. Maintain its books and records in accordance with GAAP,
applied on a consistent basis, and permit Lender to examine and audit Borrower's
books and records at all reasonable times.
 
Financial Statements. Furnish Lender with such financial statements and other
related information at such frequencies and in such detail as Lender may
reasonably request.
 
Additional Information. Furnish such additional information and statements, as
Lender may request from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
BUSINESS LOAN AGREEMENT
Loan No: 25802246290001473297  (Continued) Page 3

--------------------------------------------------------------------------------

 
Financial Covenants and Ratios. Comply with the following covenants and ratios:
 
Additional Requirements.
 
Debt Service Coverage Ratio (EBITDA). Borrower will not permit its ratio of
EBITDA to Interest Expense and prior period Current Maturities of Long Term Debt
for such fiscal year to be at any time less than 1.3 times, to be measured
annually.
 
Except as provided above, all computations made to determine compliance with the
requirements contained in this paragraph shall be made in accordance with
generally accepted accounting principles, applied on a consistent basis, and
certified by Borrower as being true and correct.
 
Insurance. Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to Borrower's
properties and operations, in form, amounts, coverages and with insurance
companies acceptable to Lender. Borrower, upon request of Lender, will deliver
to Lender from time to time the policies or certificates of insurance in form
satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least thirty (30) days prior written notice
to Lender. Each insurance policy also shall include an endorsement providing
that coverage in favor of Lender will not be impaired in any way by any act,
omission or default of Borrower or any other person. In connection with all
policies covering assets in which Lender holds or is offered a security interest
for the Loans, Borrower will provide Lender with such lender's loss payable or
other endorsements as Lender may require.
 
Insurance Reports. Furnish to Lender, upon request of Lender, reports on each
existing insurance policy showing such information as Lender may reasonably
request, including without limitation the following: (1) the name of the
insurer; (2) the risks insured; (3) the amount of the policy; (4) the properties
insured; (5) the then current property values on the basis of which insurance
has been obtained, and the manner of determining those values; and (6) the
expiration date of the policy. In addition, upon request of Lender (however not
more often than annually), Borrower will have an independent appraiser
satisfactory to Lender determine, as applicable, the actual cash value or
replacement cost of any Collateral. The cost of such appraisal shall be paid by
Borrower.
 
Guaranties. Prior to disbursement of any Loan proceeds, furnish executed
guaranties of the Loans in favor of Lender, executed by the guarantors named
below, on Lender's Forms, and in the amounts and under the conditions set forth
in those guaranties.
 

Names of Guarantors  
 Amounts
      CHARLES EDWARD STRATTAN   
 Unlimited
NANCY BACON STRATTAN
 
 Unlimited
NANOSONIC PRODUCTS, INC.  
 Unlimited
CYCLODEXTR INTECHNOLOGIES  
 Unlimited
DEVELOPMENT, INC.
 
 Unlimited
SPHINGO. BIOTECH, INC  
 Unlimited

 
Other Agreements. Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between Borrower and any other party and
notify Lender immediately in writing of any default in connection with any other
such agreements.
 
Loan Proceeds. Use all Loan proceeds solely for Borrower's business operations,
unless specifically consented to the contrary by Lender in writing.
 
Taxes, Charges and Liens. Pay and discharge when due all of its indebtedness and
obligations, including without limitation all assessments, taxes, governmental
charges, levies and liens, of every kind and nature, imposed upon Borrower or
its properties, income, or profits, prior to the date on which penalties would
attach, and all lawful claims that, if unpaid, might become a lien or charge
upon any of Borrower's properties, income, or profits. Provided however,
Borrower will not be required to pay and discharge any such assessment, tax,
charge, levy, lien or claim so long as (1) the legality of the same shall be
contested in good faith by appropriate proceedings, and (2) Borrower shall have
established on Borrower's books adequate reserves with respect to such contested
assessment, tax, charge, levy, lien, or claim in accordance with GAAP.
 
Performance. Perform and comply, in a timely manner, with all terms, conditions,
and provisions set forth in this Agreement, in the Related Documents, and in all
other instruments and agreements between Borrower and Lender. Borrower shall
notify Lender immediately in writing of any default in connection with any
agreement.
 
Operations. Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel; provide written notice to Lender of any change in executive and
management personnel; conduct its business affairs in a reasonable and prudent
manner.
 
Environmental Studies. Promptly conduct and complete, at Borrower's expense, all
such investigations, studies, samplings and testings as may be requested by
Lender or any governmental authority relative to any substance, or any waste or
by-product of any substance defined as toxic or a hazardous substance under
applicable federal, state, or local law, rule, regulation, order or directive,
at or affecting any property or any facility owned, leased or used by Borrower.
 
Compliance with Governmental Requirements. Comply with all laws, ordinances, and
regulations, now or hereafter in effect, of all governmental authorities
applicable to the conduct of Borrower's properties, businesses and operations,
and to the use or occupancy of the Collateral, including without limitation, the
Americans With Disabilities Act. Borrower may contest in good faith any such
law, ordinance, or regulation and withhold compliance during any proceeding,
including appropriate appeals, so long as Borrower has notified Lender in
writing prior to doing so and so long as, in Lender's sole opinion, Lender's
interests in the Collateral are not jeopardized. Lender may require Borrower to
post adequate security or a surety bond, reasonably satisfactory to Lender, to
protect Lender's interest.
 
 
 

--------------------------------------------------------------------------------

 
 
BUSINESS LOAN AGREEMENT
Loan No: 25802246290001473297  (Continued) Page 4

--------------------------------------------------------------------------------

 
Inspection. Permit employees or agents of Lender at any reasonable time to
inspect any and all Collateral for the Loan or Loans and Borrower's other
properties and to examine or audit Borrower's books, accounts, and records and
to make copies and memoranda of Borrower's books, accounts, and records. If
Borrower now or at any time hereafter maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of a third party, Borrower, upon
request of Lender, shall notify such party to permit Lender free access to such
records at all reasonable times and to provide Lender with copies of any records
it may request, all at Borrower's expense.
 
Environmental Compliance and Reports. Borrower shall comply in all respects with
any and all Environmental Laws; not cause or permit to exist, as a result of an
intentional or unintentional action or omission on Borrower's part or on the
part of any third party, on property owned and/or occupied by Borrower, any
environmental activity where damage may result to the environment, unless such
environmental activity is pursuant to and in compliance with the conditions of a
permit issued by the appropriate federal, state or local governmental
authorities; shall furnish to Lender promptly and in any event within thirty
(30) days after receipt thereof a copy of any notice, summons, lien, citation,
directive, letter or other communication from any governmental agency or
instrumentality concerning any intentional or unintentional action or omission
on Borrower's part in connection with any environmental activity whether or not
there is damage to the environment and/or other natural resources.
 
Additional Assurances. Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loans and to perfect
all Security Interests.
 
LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Borrower's failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Related
Documents, Lender on Borrower's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on any Collateral and paying all
costs for insuring, maintaining and preserving any Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note, or the maximum rate permitted by
law, whichever is less, from the date incurred or paid by Lender to the date of
repayment by Borrower. All such expenses will become a part of the Indebtedness
and, at Lender's option, will (A) be payable on demand; (B) be added to the
balance of the Note and be apportioned among and be payable with any installment
payments to become due during either (1) the term of any applicable insurance
policy; or (2) the remaining term of the Note; or (C) be treated as a balloon
payment which will be due and payable at the Note's maturity.
 
CESSATION OF ADVANCES. If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds if:
(A) Borrower or any Guarantor is in default under the terms of this Agreement or
any of the Related Documents or any other agreement that Borrower or any
Guarantor has with Lender; (B) Borrower or any Guarantor dies, becomes
incompetent or becomes insolvent, files a petition in bankruptcy or similar
proceedings, or is adjudged a bankrupt; (C) there occurs a material adverse
change in Borrower's financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan; or (D) any
Guarantor seeks, claims or otherwise attempts to limit, modify or revoke such
Guarantor's guaranty of the Loan or any other loan with Lender; or (E) Lender in
good faith deems itself insecure, even though no Event of Default shall have
occurred.
 
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.
 
DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:
 
Payment Default. Borrower fails to make any payment when due under the Loan.
 
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's or any Grantor's property or Borrower's or
any Grantor's ability to repay the Loans or perform their respective obligations
under this Agreement or any of the Related Documents.
 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
BUSINESS LOAN AGREEMENT
Loan No: 25802246290001473297  (Continued) Page 5

--------------------------------------------------------------------------------

 
Defective Colateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.
 
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness,
 
Change in Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
 
Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of the Loan
is impaired.
 
Insecurity. Lender in good faith believes itself insecure.
 
EFFECT OF AN EVENT OF DEFAULT. If any, Event of Default shall occur, except
where otherwise provided in this Agreement or the Related Documents, all
commitments and obligations of Lender under this Agreement or the Related
Documents or any other agreement immediately will terminate (including any
obligation to make further Loan Advances or disbursements), and, at Lender's
option, all Indebtedness immediately will become due and payable, all without
notice of any kind to Borrower, except that in the case of an Event of Default
of the type described in the "Insolvency" subsection above, such acceleration
shall be automatic and not optional. In addition, Lender shall have all the
rights and remedies provided in the Related Documents or available at law, in
equity, or otherwise. Except as may be prohibited by applicable law, all of
Lender's rights and remedies shall be cumulative and may be exercised singularly
or concurrently. Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Borrower or of any Grantor shall not affect
Lender's right to declare a default and to exercise its rights and remedies.
 
ADDITIONAL DEFINITIONS. Certain Defined Terms. For purposes of the foregoing
financial covenants, the following terms are defined as follows:
 
Capital Expenditures means any expenditure for fixed assets or that is properly
chargeable to capital account in accordance with GAAP.
 
Current Assets means assets that, in accordance with GAAP, are current assets;
provided, however, that (a) inventories shall be taken into account on the basis
of cost or current market value, whichever is lower, or, to the extent that such
inventories are required for delivery under then-existing contracts, the
applicable contract price, (b) current assets shall not include any intangible
assets or any securities that are not readily marketable, (c) securities
included as current assets shall be taken into account at the current market
price thereof, and (d) current assets shall not include any amounts due from or
owed by [any shareholder/partner/member] or Affiliate of the Borrower or any of
its Subsidiaries.
 
Current Liabilities means, as of the date of determination, all Debt maturing on
demand or within one year from, and that is not renewable at the option of the
obligor to a date later than one year after, the date as of which such
determination is made and all other items (including taxes accrued as estimated)
that, in accordance with GAAP, would be Included as current liabilities.
 
Debt means (a) all indebtedness, whether or not represented by bonds,
debentures, notes or other securities, for the repayment of borrowed money, (b)
all deferred indebtedness for the payment of the purchase price at property or
assets purchased, (c) all capitalized lease obligations, (d) all indebtedness
secured by any Lien on any property of such person, whether or not indebtedness
secured thereby has been assumed, (e) all obligations with respect to any
conditional sale contract or title retention agreement, (f) all indebtedness and
obligations arising under acceptance facilities or in connection with surety or
similar bonds, and the outstanding amount of all letters of credit issued for
the account of such person, and (g) all obligations with respect to interest
rate swap agreements.
 
Guaranteed Obligations means all guaranties, endorsements, assumptions and other
contingent obligations in respect of, or to purchase or to otherwise acquire,
any indebtedness, obligation or liability of another person.
 
Interest Expense means interest payable on Debt during the period in question.
 
Lien means any mortgage, pledge, assignment, charge, encumbrance, lien, security
title, security interest or other preferential arrangement.
 
Net Cash Flow for any period means net income (or the net deficit, if expenses
and charges exceed revenues and other proper income credits) for such period,
plus amounts that have been deducted for (a) depreciation and (b) amortization
in determining net income for such period.
 
Net Income means, for any period and with respect to any person or entity, the
net earnings (after income taxes) of such period, determined on a FIFO basis and
in accordance with GAAP, but excluding (a) any gain or loss arising from the
sale of capital assets, (b) any gain arising from any write-up of assets, (c)
earnings from any person or entity, substantially all of the assets of which
have been acquired in any manner by the person or entity whose net income is
measured, to the extent that such earnings were realized by such other person or
entity prior to the date of such acquisition, (d) net earnings of any other
person or entity in which the person or entity whose net income is measured has
an ownership interest, unless such earnings have actually been received in the
form of cash distributions, (e) the earnings of any other person or entity to
which assets of the person or entity whose net income is measured shall have
been sold, transferred to, disposed of, or into which the person or entity whose
net income is measured shall have merged, to the extent that such earnings arise
prior to the date of such transaction, (f) any gain arising from the acquisition
of any securities of the person or entity whose net income is measured, and (g)
any other extraordinary or nonrecurring gains.
 
Net Income Available for Interest Payments for any period means net income (or
the net deficit, if expenses and charges exceed revenues and other proper income
credits) for such period plus amounts that have been deducted for (a) Interest
Expense, (b) income and profit taxes, and (c) amortization of debt discount in
determining net income for such period.
 
 
 

--------------------------------------------------------------------------------

 
 
BUSINESS LOAN AGREEMENT
Loan No: 25802246290001473297  (Continued) Page  6

--------------------------------------------------------------------------------

 
Permitted Contest means any appropriate proceeding conducted in good faith by
the Borrower to contest any tax, assessment, charge, Lien or similar claim,
during the pendency of which proceeding the enforcement of such tax, assessment,
charge, Lien or claim is stayed; provided that the Borrower has set aside on its
books or, if required by the Lender, deposited as cash collateral with the
Lender, adequate cash reserves to assure the payment of any such tax,
assessment, charge, Lien or claim.
 
Current Maturities means current maturing or coming due on Debt during the
period in question.
 
Current Ratio defined as current assets/current liabilities (as defined by
GAAP).
 
EB1DAR for any period means net income (or the net deficit, if expenses and
charges exceed revenues and other proper income credits) for such period, plus
amounts that have been deducted for (a) Interest Expense, (b) taxes (including,
but not limited to, Income Tax Expense), (c) depreciation, (d) amortization and
(e) Rent and Lease Expense for such period.
 
Short Term Debt means all Debt which by its terms matures within one year from,
and which is not renewable at the option of the obligor to a date later than one
year after, the date such Debt was incurred. Any Debt that is extended or
renewed (other than pursuant to the option of the obligor) shall be deemed to
have been incurred at the date of such extension or renewal.
 
Solvent means, as to any person or entity, such person or entity (i) owns
property whose fair salable value is greater than the amount required to pay all
of such person's or entity's debts (including contingent, subordinated,
unmatured and unliquidated liabilities), (ii) owns property whose present fair
salable value is greater than the probable total liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities) of such person
or entity, (iii) is able to pay all of its debts as such debts mature, (iv) has
capital that is not unreasonably small for its business and is sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage, (v) is not "insolvent" within the meaning of
Section 101(32) of the United States Bankruptcy Code, and (vi) has not incurred
(by way of assumption or otherwise) any obligations or liabilities (contingent
or otherwise) under any of the Loan documents, or made any conveyance pursuant
to or in connection therewith, with actual intent to hinder, delay or defraud
either present or future creditors of such person or entity or any of its
Subsidiaries. As used herein, the term 'fair salable value" of a person's or
entity's assets means the amount that may be realized within a reasonable time,
either through collection or sale of such assets at the regular market value,
based upon the amount that could be obtained for such assets within such period
by a capable and diligent seller from an interested buyer who is willing (but is
under no compulsion) to purchase under ordinary selling conditions.
 
Subsidiary or Subsidiaries means, with respect to any person or entity, (a) any
corporation more than fifty percent (50%) of whose outstanding stock having
ordinary voting power (and/or instruments convertible into such stock) is at the
time directly or indirectly owned by such person or entity (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency); or (b) a partnership or other entity more than fifty percent
(50%) of the ownership interest (and/or instruments convertible into such
interest) of which is owned directly or indirectly by such person or entity.
 
Tangible Net Worth means the sum of the amounts set forth on the balance sheet
as [shareholders' equity][members' capital accounts][partners' capital accounts]
(including the par or stated value of all outstanding [capital stock][membership
interests][partnership interests], retained earnings, additional paid-in
capital, capital surplus and earned surplus), less the sum of (a) any amount of
any write-up of assets, (b) goodwill, (c) patents, trademarks, copyrights,
leasehold improvements not recoverable at the expiration of a lease, and
deferred charges (including unamortized debt, discount and expense, organization
expenses, experimental and developmental expenses, but excluding prepaid
expenses), (d) any amounts at which shares of [capital stock][membership
interests[[partnership interests] of such person appear on the asset side of the
balance sheet and (e) any amounts due from or owed by any
[shareholder][member][partner] or Affiliate.
 
Total Liabilities means all Debt and all other items (including taxes accrued as
estimated) that, in accordance with GAAP would be included in determining total
liabilities as shown on the liabilities side of a balance sheet.
 
Quick Ratio means the ratio of Current Assets, excluding inventory, to Current
Liabilities.
 
EBIT for any period means net income (or the net deficit, if expenses and
charges exceed revenues and other proper income credits) for such period, plus
amounts that have been deducted for (a) Interest Expense, and (b) taxes
(including, but not limited to, Income Tax Expense) for such period.
 
EBITDA for any period means net income (or the net deficit, if expenses and
charges exceed revenues and other proper income credits) for such period, plus
amounts that have been deducted for (a) Interest Expense, (b) taxes (including,
but not limited to, Income Tax Expense), (c) depreciation, and (d) amortization
for such period.
 
EBITDAR for any period means net income (or the net deficit, if expenses and
charges exceed revenues and other proper income credits) for such period, plus
amounts that have been deducted for (a) Interest Expense, (b) taxes (including,
but not limited to, Income Tax Expense), (c) depreciation, (d) amortization and
(e) Rent and Lease Expense for such period.
 
Fixed Charges for any period means Interest Expense plus prior period Current
Maturities of Long Term Debt plus Income Tax Expense plus Rent and Lease Expense
plus Maintenance Capital Expenditures plus Non Discretionary Dividends.
 
 
 

--------------------------------------------------------------------------------

 
 
BUSINESS LOAN AGREEMENT
Loan No: 25802246290001473297  (Continued) Page  7

--------------------------------------------------------------------------------

 
Maintenance Capital Expenditures means the minimum amount of capital
expenditures, not financed with Debt, needed to keep the company operating at
its current level. The amount of Maintenance Capital Expenditures will be
provided by the Borrower to the Lender in an acceptable form. If such
information is not supplied or is not acceptable, Maintenance Capital
Expenditures will be deemed to be 50% of depreciation expense.
 
Capital Leases means all leases that would be characterized as a financed sale
or purchase under GAAP or statutory accounting principles, as applicable.
 
Current Maturities of Long-Term Debt or CMLTD means the principal portion of
Long-Term Debt maturing by its terms within one year.
 
Global Liabilities means the sum of all debts of the Borrower and Guarantor.
 
Global Tangible Net Worth means the sum of the tangible net worth of the
Borrower and Guarantor. The Guarantor's tangible net worth will be net of
personal property and closely held securities, including ownership interests in
closely held entities.
 
Net Global Income Available for Global Debt Service means the business net
income before interest, depreciation, and amortization expense, plus personal
income of the Guarantor adjusted for depreciation, taxes, and living expenses.
Interest Expense and Principal Maturities will include the sum of all annual
principal and interest due on business and personal debt.
 
Operating Leases means leases that are not Capital Leases; defined as a lease in
which the entity does not assume the risks of ownership of the property, plant,
and equipment (PP&E). It is an agreement conveying the right to use property for
a limited time in exchange for periodic rental payments.
 
Rent and Lease Expense means, all amounts paid under any Operating Leases or
other lease or rental agreement (other than obligations under Capital Leases)
during the period in question.
 
Income Tax Expense means for any period any and all income taxes accrued, paid,
or owed to any governmental body (e.g. local, state, or national) for such
period.
 
Non Discretionary Dividends means for any period all dividends or other
distributions made by the Borrower or any of its subsidiaries with respect to
any of its stock, preferred stock, membership units, or other similar
representation of ownership interest to which the Borrower or its subsidiary is
required to make for such period, which includes but not limited to income tax
liabilities.
 
Gross Income means for any period Net Sales minus cost of goods sold for such
period.
 
Gross Sales means for any period the total sales for such period.
 
Net Operating Income means Gross Income less operating expenses including
depreciation and amortization expense (but excluding Interest Expense and Income
Tax Expense).
 
Net Sales means for any period Gross Sales, less the net of returns and
discounts allowed, for such period.
 
Minority Interests means ownership interests (e.g. stock or membership units) in
the Borrower that aggregate to less than fifty percent (50%) or all outstanding
ownership interests.
 
Lease Adjusted Funded Debt means Funded Debt plus the Net Present Value of
Non-cancelable Leases.
 
Year over Year Change in Sales (Sales Growth) means for any period the ratio of
the total Net Sales for such period to prior period Net Sales.
 
Net Income Available for Debt Service for any period means net income (or the
net deficit, if expenses and charges exceed revenues and other proper income
credits), plus amounts that have been deducted for (A) depreciation, (B)
amortization and (C) Interest Expense for such period.
 
 
 

--------------------------------------------------------------------------------

 
 
BUSINESS LOAN AGREEMENT
Loan No: 25802246290001473297  (Continued) Page 8

--------------------------------------------------------------------------------

 
Recurring Items means the aggregate of items of income and/or expense not
otherwise accounted for that are determined by the Lender to be highly likely to
continue in the future as suggested by similar figures in historical financial
statements.
 
Subordinated Debt means all Debt owed to a third party individual or lender
whereby the applicable third-party subordinates all of its rights pursuant to a
written agreement to enforce the Borrower's obligations to the third-party
lender to all of the Lender's rights to enforce Borrower obligations to Lender.
 
Trade Accounts Receivable (net) means for any period all accounts receivable
from trade net of allowance for debts.
 
Long Term Debt defined as debt instruments with a maturity principal due date of
one year or more in length; including revolving lines of credit, non-revolving
lines of credit, notes payable, bonds, loans, capital leases obligations and any
other contractual debt instruments. Also includes the portion of long term debt
maturing within one year (current portion of long term debt).
 
Cash means all cash and cash equivalents where cash equivalents are marketable
securities with less than one year maturity and any other marketable liquid
securities. Cash includes all currency, petty cash, demand deposits, money
market deposits and all time deposits or certificates of deposit with a maturity
of less than one (1) year. Cash does not include any restricted deposits such as
sinking funds.
 
Liquid Assets means the sum of cash, marketable securities, and the cash value
of life insurance.
 
Net Present Value of Non-cancelable Leases means the net present value of
Operating Leases as determined by the Lender based upon Lender's review of
Borrower's financial statements.
 
Net Worth means Total Assets less Total Liabilities.
 
Funded Debt defined as total funded debt outstanding including lines of credit,
over-drafts, short-term notes payable, current portion of long term debt,
long-term debt and any other contractual debt instruments.
 
MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:
 
Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.
 
Attorneys' Fees; Expenses. Borrower agrees to pay upon demand all of Lender's
costs and expenses, including Lender's reasonable attorneys' fees and Lender's
legal expenses, incurred in connection with the enforcement of this Agreement.
Lender may hire or pay someone else to help enforce this Agreement, and Borrower
shall pay the costs and expenses of such enforcement. Costs and expenses include
Lender's reasonable attorneys' fees and legal expenses whether or not there is a
lawsuit, including reasonable attorneys' fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated post-judgment collection services.
Borrower also shall pay all court costs and such additional fees as may be
directed by the court.
 
Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.
 
Consent to Loan Participation. Borrower agrees and consents to Lender's sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender. Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such matters.
Borrower additionally waives any and all notices of sale of participation
interests, as well as all notices of any repurchase of such participation
interests. Borrower also agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the
Loan and will have all the rights granted under the participation agreement or
agreements governing the sale of such participation interests. Borrower further
waives all rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower's obligation under the Loan irrespective of the failure or insolvency
of any holder of any interest in the Loan. Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.
 
Governing Law. With respect to interest (as defined by federal law) this
Agreement will be governed by federal law applicable to Lender and, to the
extent not preempted by federal law, the laws of the State of Alabama without
regard to its conflicts of laws provisions. In all other respects, this
Agreement will be governed by federal law applicable to Lender and, to the
extent not preempted by federal law, the laws of the State of Florida without
regard to its conflicts of law provisions. The loan transaction that is
evidenced by the Note and this Agreement has been approved, made, and funded,
and all necessary loan documents have been accepted by Lender in the State of
Alabama.
 
No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender's rights or of any of Borrower's or any Grantor's
obligations as to any future transactions. Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
BUSINESS LOAN AGREEMENT
Loan No: 25802246290001473297  (Continued) Page 9

--------------------------------------------------------------------------------

 
Notices. Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
Any party may change its address for notices under this Agreement by giving
written notice to the other parties, specifying that the purpose of the notice
is to change the party's address. For notice purposes, Borrower agrees to keep
Lender informed at all times of Borrower's current address. Unless otherwise
provided or required by law, if there is more than one Borrower, any notice
given by Lender to any Borrower is deemed to be notice given to all Borrowers.
 
Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other-provision of this
Agreement.
 
Subsidiaries and Affiliates of Borrower. To the extent the context of any
provisions of this Agreement makes it appropriate, including without limitation
any representation, warranty or covenant, the word "Borrower" as used in this
Agreement shall include all of Borrower's subsidiaries and affiliates.
Notwithstanding the foregoing however, under no circumstances shall this
Agreement be construed to require Lender to make any Loan or other financial
accommodation to any of Borrower's subsidiaries or affiliates.
 
Successors and Assigns. All covenants and agreements by or on behalf of Borrower
contained in this Agreement or any Related Documents shall bind Borrower's
successors and assigns and shall inure to the benefit of Lender and its
successors and assigns. Borrower shall not, however, have the right to assign
Borrower's rights under this Agreement or any interest therein, without the
prior written consent of Lender.
 
Survival of Representations and Warranties. Borrower understands and agrees that
in making the Loan, Lender is relying on all representations, warranties, and
covenants made by Borrower in this Agreement or in any certificate or other
instrument delivered by Borrower to Lender under this Agreement or the Related
Documents. Borrower further agrees that regardless of any investigation made by
Lender, all such representations, warranties and covenants will survive the
making of the Loan and delivery to Lender of the Related Documents, shall be
continuing in nature, and shall remain in full force and effect until such time
as Borrower's Indebtedness shall be paid in full, or until this Agreement shall
be terminated in the manner provided above, whichever is the last to occur.
 
Time is of the Essence. Time is of the essence in the performance of this
Agreement.
 
Waive Jury. All parties to this Agreement hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.
 
DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code. Accounting
words and terms not otherwise defined in this Agreement shall have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of this Agreement:
 
Advance. The word "Advance' means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower's behalf on a line of credit or multiple
advance basis under the terms and conditions of this Agreement.
 
Agreement. The word "Agreement" means this Business Loan Agreement, as this
Business Loan Agreement may be amended or modified from time to time, together
with all exhibits and schedules attached to this Business Loan Agreement from
time to time.
 
Borrower. The word "Borrower" means CTD HOLDINGS, INC. and includes all
co-signers and co-makers signing the Note and all their successors and assigns.
 
Collateral. The word "Collateral" means all property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor's lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest whatsoever, whether created by law, contract, or otherwise.
 
Environmental Laws. The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
BUSINESS LOAN AGREEMENT
Loan No: 25802246290001473297  (Continued) Page 10

--------------------------------------------------------------------------------

 
Event of Default. The words 'Event of Default" mean any of the events of default
set forth in this Agreement in the default section of this Agreement.
 
GAAP. The word "GAAP" means generally accepted accounting principles.
 
Grantor. The word "Grantor" means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation all Borrowers granting such a Security Interest.
 
Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Loan.
 
Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.
 
Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.
 
Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.
 
Lender. The word "Lender" means REGIONS BANK, its successors and assigns.
 
Loan. The word "Loan" means any and all loans and financial accommodations from
Lender to Borrower whether now or hereafter existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.
 
Note. The word "Note" means the Note dated July 17, 2013 and executed by CTD
HOLDINGS, INC. in the principal amount of $578,988.00, together with all
renewals of, extensions of, modifications of, refinancings of, consolidations
of, and substitutions for the note or credit agreement.
 
Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Loan.
 
Security Agreement. The words "Security Agreement' mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.
 
Security Interest. The words "Security Interest" mean, without limitation, any
and all types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment,
pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel
trust, factor's lien, equipment trust, conditional sale, trust receipt, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest whatsoever whether created by law, contract,
or otherwise.
 
BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS
DATED JULY 17, 2013.
 
BORROWER:
             
CTD HOLDINGS IN
               
By:   
/s/ Charles Edward Strattan  
By:   
/s/ Jeffrey Lynne Tate
 
CHARLES EDWARD STRATTAN    
JEFFREY LYNNE TATE
 
Secretary/Treasurer of CTD HOLDINGS, INC.
   
President of CTD HOLDINGS, INC.

 
 
 

--------------------------------------------------------------------------------

 
 
BUSINESS LOAN AGREEMENT
Loan No: 25802246290001473297  (Continued) Page 11

--------------------------------------------------------------------------------

 
LENDER:
 
REGIONS BANK
 

By:   
[ex10i1.jpg]
   
Authorized Signer
 

 
 

--------------------------------------------------------------------------------

LASER PRD Lending, Ver. 13. 1.0.004 Copr Harland Financial Solutions, Inc. 1997,
2013. All Rights Reserved. ● FLAAL KACFLPLE 40 FC TR-566474 PR-8804
 
 

--------------------------------------------------------------------------------